Case 2:19-cv-13167-BAF-APP ECF No. 23 filed 12/02/19 PagelID.577 Page 1 of 32

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN

BURNS & WILCOX, LTD.
A Michigan corporation,

Plaintiff,
Case No. 19-cv-13167
V
Hon. Bernard A. Friedman
CRC INSURANCE SERVICES, INC.,
et al.,

Defendants.

 

DEFENDANT CRC INSURANCE SERVICES, INC.’S RESPONSE
AND BRIEF IN OPPOSITION TO PLAINTIFF’S
EMERGENCY MOTION FOR TRO (DKT. 16)
Case 2:19-cv-13167-BAF-APP ECF No. 23 filed 12/02/19 PagelID.578 Page 2 of 32

TABLE OF CONTENTS
INDEX OF AUTHORITIES 20... cccceccccesceseeeeseeseeseseesevassecaecscsassessesacessnessesassesesrens iV
STATEMENT OF ISSUE PRESENTED 0.0... cececccesessseseseesesececsesseseesesesacsesesesenees vl
MOST APPROPRIATE AUTHORITY |... cccceceseseesenssseeseeseeececsesseeesesassecsereenes vil
PREFACE Looe ccccccccccccesceeseeeeseesceesaessesecsecseeeresacseesessessesessesseeaseeesesseeseseenessenecssseseeaes 1
INTRODUCTION ooo ccccceececeseesseeecaeeseseeceecaeesecseesessecseceussevsessasssssseeatsaeessaeeneaes 2
STATEMENT OF FACTS 0c cccccceccseecesesseseseneeseecseaeeessececsenesesesseasseseeessesarenseeess 4
ARGUMENT 000. cccecesecsesscesenecaeeeesecseeaenecnenseecsessesecsessesseseesessesaseusaeestsnsstsessesseess 7

I. Plaintiff has failed to provide any factual or legal basis that would support
this Court granting the extraordinary remedy of a preliminary injunction or
temporary restraiNINg OLMET ec cceccccsseseseesseesesesnecssecseceseeesecssessseseressevssessanssanesseesseees 7

A. Plaintiff has failed to meet its burden of showing a “strong or
substantial” likelihood of success on the merits of its breach of fiduciary
duty, aiding and abetting, or breach of contract Claim... 8

(1) Plaintiff cannot prevail on its breach of fiduciary duty claim
against Mr. Carson as he owed no post-employment duties to
Plaintiff and is free to compete with a former employer............. 9

(2) In addition to failing to articulate any breach of fiduciary duty by
Mr. Carson, Plaintiff has failed to articulate how CRC Insurance
substantially assisted or encouraged such a breach, or any harm
resulting therefrom........ 6... ccc cece cee n cece eee eee eeneeneeneeeeenenes 11

(3) Plaintiff has failed to show that any former employee breached
their contracts With it... 0... cece cece eee e eee ea eee ee nese cena eaas 13

B. Plaintiff has failed to articulate any “certain and immediate” irreparable
harm to support its request for injunctive relief, which should be rejected

based on unreasonable delay alone oo... sscssesssnessseesessesssscessscessseeeessses 15
(1) Plaintiff's motion should be denied for undue delay alone.........15
(2) Plaintiff has failed to show certain and immediate harm........... 16

il
Case 2:19-cv-13167-BAF-APP ECF No. 23 filed 12/02/19 PagelID.579 Page 3 of 32

C. The balance of harms favors denying this motion and issuance will also

effectively cause substantial harm to others ......00cccccccccccssssesssessreeseneeee 18
D. The public interest will not be served by issuing an injunction................. 19

II. Plaintiff's proposed order — and request for relief — have virtually no
relationship to the claims asserted and purported irreparable harm ................ 20
CONCLUSION oo .cccecccececccccseeseseestseesesessesecsecscsecaesaesassacsesscsesaececeecsrcaesueeusaeeeveneeas 23

lil
Case 2:19-cv-13167-BAF-APP ECF No. 23 filed 12/02/19 PagelID.580 Page 4 of 32

INDEX OF AUTHORITIES

Cases

Allied Erecting and Dismantling Co., Inc. v. Genesis Equip. & Mfg., Inc., 511

Fed. Appx. 398 (6th Cir. 2013) .occicccccsecscesssseeseesecseesecseesecseesecssececsecnesneees v, 15
Arthur J. Gallagher & Co. v. Anthony, 2016 WL 4523104 (N.D. Ohio

AUg. 30, 2016)... ee cccecccescececsseeseesecssecseecsessesseecsscseceressesseesseessessssascsscaseaecaeerens 14
Bachi-Reffitt v. Reffitt, 2017 WL 5998112 (W.D. Mich. Dec. 4, 2017)... 2
Chem-Trend, Inc. v. McCarthy, 780 F. Supp. 458 (E.D. Mich. 1991) occ 10
CLT Logistics v. River W. Brands, 777 F. Supp. 2d 1052 (E.D. Mich. 2011)........ 19
Contech Casting, LLC v. ZF Steering Sys., LLC, 931 F. Supp. 2d 809 (E.D.

Mich, 2013) oo. eecccccessesessssseseseesenseseceesecsecsesessesseesessesssscecsescsessesuvsucsesseaseseeueaees 16-17
Creelgroup v. Brieden, 2010 WL 3023815 (E.D. Mich. July 29, 2010) www. 10
Daneshvar v. Kipke, 266 F. Supp. 3d 1031 (E.D. Mich. 2017) .....cccceceeeeeeeees 10
Detroit Newspaper Publishers Ass’n v. Detroit Typographical Union, 471 F.2d 872

(6th Cir, 1972) ee eecccccsceseseessesescesesscsecsessesessesssseesecsecseesesecsessseassecsesscsecsesecseaseases 8
El Camino Resources, Ltd. v. Huntington Nat. Bank, 722 F. Supp. 2d 875 (W.D.

Mich. 2010) oo. eeeeeseeeescesecseeeceeeseeeeseessseeseessssesseseesescsacsessesessesseeassecsesecsesstscseses 12

Fremont Reorganizing Corp. v. Duke, 811 F. Supp. 2d 1323 (E.D. Mich. 2011)..11
Global Generation Group, LLC v. Mazzola, 2014 WL 1772417 (E.D. Mich. May

2, LOLA) eee cee ceessceeseevseeeeseeseecesessesseseeescseseesessesassessesseeessecaecsesacsesaeeaciessescneess 15
Gonzales v. Nat’l Bd. Of Medical Examiners, 225 F.3d 620 (6th Cir. 2000)........... 9
Hayes-Albion v. Kuberski, 421 Mich. 170; 364 N.W2d 609 (1981)... 10-11, 20
In re NM Holdings Co., LLC, 411 B.R. 542 (E.D. Mich. 2009)... cece cece 12
Leary v. Daeschner, 228 F.3d 729 (6th Cir. 2000) .....ccccccsccsccsscsseesecesecsecesccsssscseees 8
Lucero v Detroit Public Schools, 160 F Supp 2d 767 (ED Mich 2001).....0..0.0000.. 17
Malloy v Watchtower Bible & Tract Soc’y, 2017 WL 3542498 (ED Mich

AUG 17, 2017) oc ccecccceeecesseeeeseessessesecsecseseesseesecsecsessesucsacsussaseasesevecseseuesesesereraeees 20
Mapal, Inc. v. Atarsia, 147 F. Supp. 3d 670 (E.D. Mich. 2015)... eee 13

iv
Case 2:19-cv-13167-BAF-APP ECF No. 23 filed 12/02/19 PagelD.581 Page 5 of 32

Michigan Coalition of Radioactive Material Users, Inc. v. Griepentrog, 945 F.2d

150 (6th Cir, 1991) oe eeeeececenessseeseeseesessceseesessevsessecseesessecsecssesessessessesseeeeass 16
Michigan State AFL-CIO vy. Miller, 103 F.3d 1240 (6th Cir. 1997) oo. 9
Northern Michigan Title Co. of Antrim-Charlevoix v. Bartlett, 2005 WL 599867

(Mar. 15, 2005)... cc ceccceeeneceeceseeeeeseeseeseeseesessessecseseessessessessesessessessessussesnesereeses 10
Ohio Contractors Ass’n v. City of Akron, 2014 WL 1761611 (N.D. Ohio May 1,

QOL) ei eececcesceecenecnecneceseesessecaecaessecaecseesecsesesseesaseeseaeesensecsecaeeaeeeesessesseseesnesseieneees 15
Overstreet v. Lexington-Fayette Urban Cty. Gov’t, 305 F.3d 566

(Oth Cir, 2002) see cceececceceseessecseeseesevseeseesesseesessseseseessaeseeseeeeseeseeseeesesseesecaeaees 7-8
Radiant Glob. Logistics, Inc. v. Furstenau, 368 F. Supp. 3d 1112 (E.D. Mich.

QOLD) ee cacceseeececescesecereeseeesecsecsaeeseceeeesecseessesaesseseeeeseessssaessesseeseeeeeseseeesaees v, 16-17
Raymond James & Assoc., Inc. v. Leonard & Co., 411 F. Supp. 2d 689 (E.D.

Mich. 2006) 0... ceeeceesceesecesseesessecseceseaeeseesecseesesaesaeesessesacsessaesseesesseesuessesesaneas v, 9-10
Riley v. California, U.S. __; 134.8. Ct. 2473, 2490 (2014) wn. ceeeseeeee 22
Rules
Fed. R. Civ. Pood ce ccceccesccseeeneesecceeseeseaeceeseessesneecereeaecneseaesseseeesteseessaeseeseeeseeens 2
Case 2:19-cv-13167-BAF-APP ECF No. 23 filed 12/02/19 PagelD.582 Page 6 of 32

STATEMENT OF ISSUE PRESENTED

Whether this Court should deny Plaintiff’s Thanksgiving eve request for this

Court to provide it with the extraordinary remedy of injunctive relief despite the

absence of any factual or legal support, including the absence of any evidence that:

Any former employee of Plaintiff took any confidential information
when they changed jobs;

Any former employee of Plaintiff disclosed any confidential
information to CRC Insurance at any time;

Any former employee of Plaintiff has solicited any employee of
Plaintiff in violation of any “agreement” with Plaintiff;

Any former employee of Plaintiff has solicited any customers of
Plaintiff in violation of any “agreement” with Plaintiff;

Any former employee of Plaintiff has engaged in any actionable
conduct of any kind;

Plaintiff has lost business or otherwise been damaged by any conduct
of any former employee of Plaintiff; and

Plaintiff has suffered anything even remotely resembling the kind of
“irreparable injury” that could support the extraordinary relief sought

in this emergency motion.

vl
Case 2:19-cv-13167-BAF-APP ECF No. 23 filed 12/02/19 PagelD.583 Page 7 of 32

MOST APPROPRIATE AUTHORITY

Overstreet v. Lexington-Fayette Urban Cty. Gov’t, 305 F.3d 566 (6th Cir.
2002).

Raymond James & Assoc., Inc. v. Leonard & Co., 411 F. Supp. 2d 689 (E.D.
Mich. 2006)

Allied Erecting and Dismantling Co., Inc. v. Genesis Equip. & Mfeg., Inc.,
511 Fed. Appx. 398 (6th Cir. 2013)

Radiant Glob. Logistics, Inc. v. Furstenau, 368 F. Supp. 3d 1112 (E.D.
Mich. 2019)

Vil
Case 2:19-cv-13167-BAF-APP ECF No. 23 filed 12/02/19 PagelD.584 Page 8 of 32

PREFACE

Unfortunately, this baseless lawsuit — and more particularly this frivolous
motion — are the sad manifestation of the grudge held by the principals of Plaintiff
Burns & Wilcox, Ltd., Alan and Daniel Kaufman (“Kaufmans”), against a former
employee, Defendant Donald Carson, Sr. (“Carson”), for leaving their employ to
join a successful competitor, Defendant CRC Insurance Services, Inc. (“CRC
Insurance’), after over 30 years of service to Burns & Wilcox. The timing of this
motion alone demonstrates the rancor held by the Kaufmans against Mr. Carson.

The original Complaint in this matter was filed over a month ago on October
28, 2019, and the Amended Complaint was filed on November 19. ECF #1, ECF
#12. No motion for injunctive relief was filed in conjunction with either pleading.

Rather, Plaintiff and its counsel waited until just before the Thanksgiving
holiday, November 26, to file this motion. ECF #16. Further, no notice of any
hearing on the motion was provided to anyone until well after the close of business
on November 27. Indeed, at 6:58 p.m. on Thanksgiving eve, Plaintiffs counsel
emailed all named Defendants! a “Notice of Hearing” in the form of a letter from
Attorney Gerard Mantese. (Email of Douglas Toering and appended Letter of

Gerard Mantese, 11/27/19, Ex. 1). The timing — and lack of substance — of this

 

* By agreement of counsel, all named Defendants have until December 20, 2019 to
respond to the Amended Complaint.
Case 2:19-cv-13167-BAF-APP ECF No. 23 filed 12/02/19 PagelID.585 Page 9 of 32

motion demonstrate that its sole purpose was to unwarrantedly interfere with this
valuable holiday time for Defendants, their counsel, and all of their families.

A cursory reading of Plaintiff's motion reveals that it is completely devoid
of any factual or legal support. However, this motion has accomplished its sole,
intended purpose of harassing Defendants.” For the reasons discussed more fully
below, this motion should be summarily denied and Plaintiff's counsel should be
sanctioned — as it has been in the past — for utilizing legal proceedings solely to
harass an opposing party and their counsel.

INTRODUCTION

As a preliminary matter, Plaintiff Burns & Wilcox’s motion fails to identify

any “emergency.” In short, the sky was not falling over this past holiday weekend.

 

* Regrettably, utilization of frivolous legal proceedings to harass opposing parties
is a familiar tactic employed by Plaintiff's counsel. In Bachi-Reffitt v. Reffitt, 2017
WL 5998112, at *4 (W.D. Mich. Dec. 4, 2017), Plaintiff's counsel asserted a
RICO claim on behalf of their client against her former spouse. The Hon. Gordon
Quist, in addition to granting the defendant’s motion to dismiss, also sanctioned
the same firm representing Plaintiff in this case for violation of Fed. R. Civ. P. 11.
Id. at *10-11. Undaunted, Plaintiff's Counsel filed a motion for reconsideration of
the sanction order. On May 5, 2018, Judge Quist issued an opinion denying that
motion as well. (Western District of Michigan Case No. 1:17-cv-00263 Docket
Page (Ex. 2), Order Regarding Defendants’ Motion to Dismiss and Motion for
Rule 11 Sanctions, 12/4/17 (Ex. 3), and Opinion Denying Plaintiff's Motion for
Reconsideration, 5/5/18, (Ex. 4)).

About two years earlier, on January 27, 2016, Plaintiff’s counsel was sanctioned by
the Hon. James Alexander for the filing of a motion for temporary restraining
order, including attorney’s fees of $12,500.00. (Order Regarding Sanctions in
Oakland County Circuit Court Case No. 2015-150003-CB, 1/27/16, Ex. 5).

2
Case 2:19-cv-13167-BAF-APP ECF No. 23 filed 12/02/19 PagelD.586 Page 10 of 32

According to Plaintiffs web site, Burns & Wilcox has over 60 offices
nation-wide and employs over 2000 individuals.’ The Affidavit of Tracy Madigan,
attached to Plaintiffs motion, identifies 47 former employees that are now
employed by CRC Insurance. ECF #16-34, PgID 482-484. For perspective, this
represents .023 of Plaintiff's entire workforce.

As recent as September 23, 2019, Plaintiff's Chairman, President and CEO
Alan Kaufman provided a filmed interview during which he stated the following:

Talent is shorter today than it was a couple of years ago though it’s not

only our company that’s feeling the pressure but other competitors. So,

everybody is taking from somebody else, you wake up one day and
you have an individual or team gone and we’ve taken people and it
goes back and forth and it’s not a very collegiate atmosphere.*
In short, it is permissible when Mr. Kaufman’s company has “taken people” but it
is not permissible for employees to leave Plaintiff and join a competitor. Further,
the Kaufmans appear to view Mr. Carson as an indentured servant whose
“fiduciary duties” belong solely to Plaintiff for the rest of his life.

The truth of this matter is, as alleged by Plaintiff, Plaintiff and CRC

Insurance are competitors. ECF #16, 416, PgID 141. All that has happened is that a

 

> See the duties of Daniel Kaufman, Plaintiff's Chief Operating Office, listed at
https://www.burnsandwilcox.com/leadership/.

 

* Emphasis added. Entire interview available at the following link:
http://www.ambest.com/video/MediaArchive.aspx?lid=60745 10152001 &vid=608
9186217001
Case 2:19-cv-13167-BAF-APP ECF No. 23 filed 12/02/19 PagelID.587 Page 11 of 32

small group of employees decided to change jobs for personal reasons unique to

39 66

each individual. That’s it. There is no “conspiracy,” “scheme,” or “raid” and
certainly nothing actionable in any court.

STATEMENT OF FACTS

Plaintiffs pleadings and instant motion, while long on girth, are bereft of
any factual support for a motion of this ilk. First, none of Plaintiffs pleadings are
verified. Second, while the motion attaches five affidavits, none of them even
arguably provide factual support for the extraordinary relief sought in this motion.

After simply reciting background on Burns & Wilcox and Mr. Carson for 27
paragraphs, the affidavit of Alan Kaufman ends with a conclusory statement that
the loss of employees has caused “irreparable harm.” ECF #16-3, PgID 384-388.
The above conclusory assertion fails to provide factual support of any kind.

As noted above, the affidavit of Tracy Madigan does nothing other than
identify former employees currently employed by CRC Insurance. ECF #16-34,
PgID 482-484. No facts of any kind in support of the motion are offered.

Next, the one-page affidavit of Deborah Cummings claims Defendant Sheila
Hailey, now Grannan, made a statement about “outsourcing” of service work from
Plaintiffs Arlington office, and that Mr. Carson did not state that her comment was

false. ECF #16-31, PgID 471. While not supporting the instant motion in any
Case 2:19-cv-13167-BAF-APP ECF No. 23 filed 12/02/19 PagelD.588 Page 12 of 32

respect, the fact is that the above statement was true. See attached Declaration of
Sheila Grannan, {| 13-14, Ex. 6).

Next, the affidavit of Rebecca Walker, who apparently still works for
Plaintiff, alleges that Neil Kessler from CRC tried to recruit her. ECF #16-33,
PgID 476-477. While her statements are false (see Ex. 6, J] 8-9; Attached
Declaration of Andrew Carson, 11/29/19, Ex. 7, § 15), Mr. Kessler is not a former
employee of Plaintiff. Consequently, even if he had attempted to recruit Ms.
Walker, there would be nothing actionable about such action.

Next, Plaintiff attaches an e-mail that an Underwriter at CRC Insurance sent
to a couple of her contacts. ECF #16-32 PgID 474. However, this e-mail does not
support the accusation that “Certain Defendants” — or that CRC Insurance — are
“fomenting the [allegedly] false representations”. ECF #16 PgID 359. Instead, the
Underwriter who prepared the e-mail did so based on her own knowledge and
without direction or guidance from superiors. Furthermore, the offer of reduced
commissions was approved and similar to past conduct. (See Declaration of
Candace Cavanaugh, Ex. 8, {J 6-7)

Last is an affidavit from Laurence Lieb, a purported computer forensics and
electronically stored information expert, who wants to take the lifeline of all
Defendants — their cellphones — for a week to rummage through them. ECF #16-

35, PgID 486-487. This request amounts to nothing more than an effort to harass
Case 2:19-cv-13167-BAF-APP ECF No. 23 filed 12/02/19 PagelD.589 Page 13 of 32

and invade the privacy of former employees who decided to leave Plaintiff's
employ. Neither Plaintiff nor Mr. Lieb provide any basis for this request and
further, provide absolutely no basis for the motion. Indeed, one would expect an
expert like Mr. Lieb to have already examined the computers formerly used by
Defendants before making this outrageous demand. Like the affidavits of the
“factual” witnesses, Mr. Lieb offers no evidence of any actionable conduct.

In summary, Plaintiff filed an “amended” 83-page, 275-paragraph pleading
that is not verified. ECF #12. While having first filed this action on October 28,
Plaintiff then waited until Thanksgiving eve to seek this so-called “emergency”
relief. Despite the fact that this matter has been pending for over a month, there is

no affidavit, declaration or other evidence of any kind before this Court that:

° Any former employee of Plaintiff took any confidential information
when they changed jobs;
e Any former employee of Plaintiff disclosed any confidential

information to CRC Insurance at any time;
° Any former employee of Plaintiff has solicited any employee of

Plaintiff in violation of any “agreement” with Plaintiff;

 

> Please note that anyone who has left Plaintiff's employ has of course been
requested to preserve all data, and any relevant data can be obtained in the ordinary
course of discovery. As to anyone who has not left Plaintiff's employ, Plaintiff can
obviously obtain any communications from its own personnel.

6
Case 2:19-cv-13167-BAF-APP ECF No. 23 filed 12/02/19 PagelID.590 Page 14 of 32

e Any former employee of Plaintiff has solicited any customers of
Plaintiff in violation of any “agreement” with Plaintiff;

° Any former employee of Plaintiff has engaged in any actionable

conduct of any kind;

e Plaintiff has lost business or otherwise been damaged by any conduct

of any former employee of Plaintiff; and

e Plaintiff has suffered anything even remotely resembling the kind of

“irreparable injury” that could support the extraordinary relief sought
in this emergency motion.

Content to again rely on girth alone, Plaintiffs 190-page motion submission
offers no factual support for the extraordinary relief being sought in this motion —
because there is no support for this abusive motion. Consequently, this motion
should be denied, and sanctions assessed against Plaintiffs counsel.

ARGUMENT
I. Plaintiff has failed to provide any factual or legal basis that would

support this Court granting the extraordinary remedy of a preliminary
injunction or temporary restraining order.

“A preliminary injunction is an extraordinary remedy which should be
granted only if the movant carries his or her burden of proving that the
circumstances clearly demand it.” Overstreet v. Lexington-Fayette Urban Cty.

Gov't, 305 F.3d 566, 573 (6th Cir. 2002). “There is no power the exercise of which
Case 2:19-cv-13167-BAF-APP ECF No. 23 filed 12/02/19 PagelD.591 Page 15 of 32

requires greater caution, deliberation, and sound discretion, or more dangerous in a
doubtful case, than the issuing of an injunction.” Detroit Newspaper Publishers
Assn v. Detroit Typographical Union, 471 F.2d 872, 875 (6th Cir. 1972). When

... determining whether to issue a preliminary injunction, the Court

must examine four factors: (1) whether the movant has shown a strong

likelihood of success on the merits; (2) whether the movant will suffer

irreparable harm if the injunction is not issued; (3) whether the

issuance of the injunction would cause substantial harm to others; and

(4) whether the public interest would be served by issuing the

injunction.
Overstreet, 305 F.3d at 573. “[T]he proof required for the plaintiff to obtain a
preliminary injunction is much more stringent than the proof required to survive a
summary judgment motion. .. .” Leary v. Daeschner, 228 F.3d 729, 739 (6th Cir.
2000). “This is because the preliminary injunction is an ‘extraordinary remedy
involving the exercise of far-reaching power, which is to be applied ‘only in [the]
limited circumstances’ which clearly demand it.’” /d. (citation omitted). Even a
cursory examination of the four factors establishes that Plaintiff has failed to meet
its burden of putting forth evidence that would support this extraordinary relief.

A. Plaintiff has failed to meet its burden of showing a “strong or

substantial” likelihood of success on the merits of its breach of
fiduciary duty, aiding and abetting, or breach of contract claim.°

 

° While Plaintiff has also admittedly asserted claims for tortious interference,
unjust enrichment, violations of the Defend Trade Secrets Act, Michigan Uniform
Trade Secrets Act, and Civil Conspiracy, ECF #16, it does not even bother to try to
argue a likelihood of success on any of these baseless claims.

8
Case 2:19-cv-13167-BAF-APP ECF No. 23 filed 12/02/19 PagelD.592 Page 16 of 32

“For the first factor to favor the granting of an injunction, ‘a plaintiff must
demonstrate a strong or substantial likelihood of success on the merits.”” Raymond
James & Assoc., Inc. v. Leonard & Co., 411 F. Supp. 2d 689, 693-694 (E.D. Mich.
2006) (citation omitted). “Although no one factor is controlling, a finding that
there is simply no likelihood of success on the merits is usually fatal.” Gonzales v.
Nat’l Bd. Of Medical Examiners, 225 F.3d 620, 625 (6th Cir. 2000). “While, as a
general matter, none of [the] four factors are given controlling weight, a
preliminary injunction issued where there is simply no likelihood of success on the
merits must be reversed.” Michigan State AFL-CIO v. Miller, 103 F.3d 1240, 1249
(6th Cir. 1997).

(1) Plaintiff cannot prevail on its breach of fiduciary duty claim

against Mr. Carson as he owed no post-employment duties
to Plaintiff and is free to compete with a former employer.’

“A breach of fiduciary duty claim under Michigan law has three elements:

(1) a duty arising from a fiduciary relationship, (2) a failure to observe that duty,

 

’ Plaintiff presents its legal arguments presuming — but not establishing — that
Michigan substantive law will universally apply in this case. Yet Plaintiffs ‘breach
of fiduciary duty’ claim (Count I) is pled against a citizen of the State of Texas,
acting only in the State of Texas. And Plaintiffs ‘aiding and abetting’ claim
(Count II) is pled against a citizen of the State of Alabama, allegedly assisting that
citizen of the State of Texas. It is highly unlikely that Michigan law will apply to
either of those claims.
Case 2:19-cv-13167-BAF-APP ECF No. 23 filed 12/02/19 PagelD.593 Page 17 of 32

and (3) an injury proximately caused by that failure.” Daneshvar v. Kipke, 266 F.
Supp. 3d 1031, 1053 (E.D. Mich. 2017).

However, the act of preparation to compete during current
employment does not constitute a breach of fiduciary duty. [Raymond
James, 411 F. Supp. 2d at 699] (Preparations, of themselves, do not
support a breach of fiduciary duty, given ‘the public policy of
Michigan ... of protecting and encouraging the right of the individual
to pursue his livelihood in the vocation he chooses, including the right
to migrate from one job to another.’” (quoting Hayes-Albion v.
Kuberski, 421 Mich. 170, 188; 364 N.W2d 609 (1981))). Post-
employment, a former employee is free to compete with [a] former
employer using his general skills and knowledge, but he may not use
[a] former employer’s trade secrets. Hayes-Albion, 421 Mich. at 180
[8]... An employer cannot maintain a claim for post-employment
breach of fiduciary duty based on solicitation of former clients unless
the parties executed an appropriate non-competition agreement. /d....

Creelgroup v. Brieden, 2010 WL 3023815, at *3 (E.D. Mich. July 29, 2010).° “In

general, there is nothing improper in an employee establishing his own business

 

’ However, “the mere fact that defendants have or at one time had [confidential]
information in their minds is not sufficient to support” a claim “that they must
necessarily be using or disclosing it if they are working for” a competitor. See
Northern Michigan Title Co. of Antrim-Charlevoix v. Bartlett, 2005 WL 599867, at
*6 (Mar. 15, 2005).

” Rather than cite Michigan authority or authority from a jurisdiction that might
apply to this case, Plaintiff randomly cites cases from other jurisdictions in an
effort to create “post-employment” duties that do not exist in Michigan. See ECF
16, PgID 364-365. Further, while Plaintiff cites Chem-Trend, Inc. v. McCarthy,
780 F. Supp. 458 (E.D. Mich. 1991), the district court in that case “found
egregious behavior” that included defendant manufacturing competitive products,
marketing those products exclusively to plaintiff's existing clients, and actually
consummating bulk sales several weeks before leaving his former employer. Id. at
461. There are no allegations, let alone evidence, that Mr. Carson engaged in such
conduct and thus, Chem-Trade has no application to this case.

10
Case 2:19-cv-13167-BAF-APP ECF No. 23 filed 12/02/19 PagelD.594 Page 18 of 32

and communicating with customers for whom he had formerly done work in his
previous employment.” Hayes-Albion, 421 Mich. at 183.

First, Plaintiff has failed to cite any authority establishing any applicable,
post-employment “fiduciary” duty by Mr. Carson to his former employer. Indeed,
Plaintiff admits it has no written agreement with Mr. Carson (though it effectively
asks this Court to create one). See ECF #16, PgID 356. Further, other than
inferring — without evidence — that Mr. Carson solicited other employees to join
CRC Insurance, Plaintiff fails to explain how Mr. Carson breached any fiduciary
duty — let alone provide evidence of any such breach. Finally, Alan Kaufman’s
own recorded statements confirm his admitted view that the migration of
employees is simply the nature of the business as “everybody is taking from
someone else.” Given former employees are free to compete with their former
employers absent an agreement to the contrary, Plaintiff has not, and cannot,
establish a “strong or substantial” likelihood of success on this claim.

(2) In addition to failing to articulate any breach of fiduciary
duty by Mr. Carson, Plaintiff has failed to articulate how

CRC Insurance substantially assisted or encouraged such a
breach, or any harm resulting therefrom.

“The Michigan Supreme Court has not recognized a cause of action for
aiding and abetting the breach of a fiduciary duty.” Fremont Reorganizing Corp. v.

Duke, 811 F. Supp. 2d 1323, 1346 (E.D. Mich. 2011). However, federal courts

have recognized the existence of such a claim with the following elements: “(1)

1]
Case 2:19-cv-13167-BAF-APP ECF No. 23 filed 12/02/19 PagelD.595 Page 19 of 32

breach of a fiduciary duty by a person, (2) the defendant’s knowledgel'®! and
substantial assistance or encouragement of the person’s breach of fiduciary duty,

and (3) resulting harm.” In re NM Holdings Co., LLC, 411 B.R. 542, 551 (ED.

Gee

Mich. 2009). Establishing substantial assistance or encouragement “‘requires the
plaintiff to show that the secondary party proximately caused the violation, or, in
other words, the encouragement or assistance was a substantial factor in causing
the tort.”” E7 Camino Resources, Ltd. v. Huntington Nat. Bank, 722 F. Supp. 2d
875, 910 (W.D. Mich. 2010). “But for causation is insufficient” to establish
resulting harm as the “plaintiff must demonstrate that its injury was a direct and
reasonably foreseeable result of the conduct.” Jd.

As previously discussed, Plaintiff has failed to offer any evidence of any
breach of fiduciary duty by Mr. Carson. Likewise, Plaintiff does not even allege
that CRC Insurance had knowledge of such a breach or articulate how CRC
Insurance supposedly assisted or encouraged such a breach. Again, Plaintiff
conclusively states that CRC Insurance solicited Plaintiff's employees (without
evidence), that it “strains credibility to believe” CRC Insurance did so without Mr.

Carson’s assistance, and that the above somehow constitutes aiding and abetting a

breach of fiduciary duty. ECF # 16, PgID 368. Given Plaintiff admittedly has no

 

*° As to the knowledge component, “actual knowledge is required to prove a claim
for aiding and abetting tortious conduct under Michigan law.” E/ Camino
Resources Ltd. v. Huntington Nat. Bank, 712 F.3d 917, 922-923 (6th Cir. 2013).

12
Case 2:19-cv-13167-BAF-APP ECF No. 23 filed 12/02/19 PagelD.596 Page 20 of 32

evidence to support a breach of fiduciary duty or aiding and abetting (if such a
claim exists under applicable law), it has no likelihood of succeeding on this claim.

(3) Plaintiff has failed to show that any former employee
breached their contracts with it.

“The elements of a valid contract in Michigan are 1) parties competent to
contract, 2) a proper subject matter, 3) a legal consideration, 4) mutuality of
agreement, and 5) mutuality of obligation.” In re Brown, 342 F.3d 620, 628 (6th
Cir. 2003).'!' In Michigan, “non-competition agreements ‘are disfavored as
restraints of commerce and are only enforceable to the extent they are
reasonable.’” Mapai, Inc. v. Atarsia, 147 F. Supp. 3d 670, 677 (E.D. Mich. 2015).

“The burden of demonstrating the validity of the agreement is on the
party seeking enforcement’—in this case, Plaintiff. Further,
““[b]ecause the prohibition on all competition is in restraint of trade,
an employer's business interest justifying a restrictive covenant must
be greater than merely preventing competition.”’ “"To be reasonable in
relation to an employer's competitive business interest, a restrictive
covenant must protect against the employee's gaining some unfair
advantage in competition with the employer, but not prohibit the
employee from using general knowledge or skill.”’ Thus, “Michigan
law commands the courts to narrowly construe restrictive covenants.”

 

'l While Plaintiff immediately “jumps” to the reasonableness of the restrictive
covenants, it completely fails to address the requisite elements of an enforceable
contract. By way of example, the Individual Production Award agreements provide
that Plaintiff “reserves the right to modify or terminate the Agreement[s] at any
time in its sole discretion” (though accrued rights are not impaired). ECF #16-9, 4
7(e), PgID 425. Such a provision undermines both consideration and mutuality.

13
Case 2:19-cv-13167-BAF-APP ECF No. 23 filed 12/02/19 PagelD.597 Page 21 of 32

Id. (citations omitted). A non-compete is enforceable only if it: “(a) protects the
employer’s reasonable competitive business interests, and (b) is reasonable in
duration, geographical scope, and type of employment or line of business.” /d.

Along with the existence of a valid contract, a claim for breach in Michigan
requires evidence “that the defendant breached the terms of the contract, and that
the breached caused the plaintiff’s injury.” Brown, 342 F.3d 620 at 628.

Setting aside questions regarding the validity of the restrictive covenants at
issue, Plaintiff fails to even attempt to articulate how 24 of the 25 individuals that
signed agreements allegedly breached them. Indeed, there are no allegations — let
alone evidence — directed at the individual Defendants identified as Defendants [4]
through [27].'* Plaintiff also fails to identify the “irreparable harm” these
individual Defendants have or are likely to cause it.

As to the last individual Defendant, Sheila Grannan (Hailey), Plaintiff offers
the affidavit of Rebecca Walker, who effectively contends that Ms. Grannan tried
to solicit her to work at CRC Insurance on October 25. See ECF #16-33, 45, PgID
476. First, Ms. Grannan disputes the allegations of Ms. Walker. Ex. 6, 9 9. Second,
see the attached Declaration of Andrew Carson, Ex. 7, § 15 for additional

information disputing Ms. Walker’s “story.” Third, Plaintiff fails to explain why it

 

'2 See Arthur J. Gallagher & Co. v. Anthony, 2016 WL 4523104, at *20 (N.D.
Ohio Aug. 30, 2016) (refusing to grant injunctive relief when Plaintiff failed to
provide evidence that any customer broke a contract with Plaintiff).

14
Case 2:19-cv-13167-BAF-APP ECF No. 23 filed 12/02/19 PagelD.598 Page 22 of 32

waited over a month — from October 25 — to file a motion for “emergency”
injunctive relief on the eve of Thanksgiving. Fourth, Plaintiff fails to identify any
employees that were successfully solicited by any Defendant.

B. ‘Plaintiff has failed to articulate any “certain and immediate”

irreparable harm to support its request for injunctive relief,
which should be rejected based on unreasonable delay alone.

(1) _‘ Plaintiff?s motion should be denied for undue delay alone.

As an initial matter, [uJndue delay, standing alone, constitutes grounds for
rejecting a motion for preliminary injunction.” See Global Generation Group, LLC
v. Mazzola, 2014 WL 1772417, at *6 (E.D. Mich. May 2, 2014) (citation omitted).
Indeed, any “unreasonable delay in filing for injunctive relief will weigh against a
finding of irreparable harm.” /d. (quoting Allied Erecting and Dismantling Co.,
Inc. v. Genesis Equip. & Mfg., Inc., 511 Fed. Appx. 398, 405 (6th Cir. 2013)); See
Ohio Contractors Ass'n v. City of Akron, 2014 WL 1761611, at *8 (N.D. Ohio
May 1, 2014).

In Ohio Contractors, the plaintiff filed a verified complaint for injunctive
and declaratory relief alleging that the defendant’s hiring policy violated
constitutional equal protection provisions. /d. at *1. Plaintiff sought to enjoin
enforcement of the policy and opening bids on a city project. /d. at *3. Addressing
irreparable harm, the district court noted the plaintiff had been aware of the hiring

quotas at issue for two months and “waited until the eve of bidding to seek

15
Case 2:19-cv-13167-BAF-APP ECF No. 23 filed 12/02/19 PagelD.599 Page 23 of 32

injunctive relief.” /d. at *8. Though it found no irreparable harm, the court
observed that the “unconscionable delay in bringing this lawsuit diminishes
whatever irreparable harm might exist.” Id.

In this case, Plaintiff filed its Complaint on October 28. However, it then
waited nearly a month before filing this motion on the eve of the Thanksgiving
Weekend - November 26. Given the undue delay in bringing this motion, this
Court should deny Plaintiffs request for injunctive relief for this reason alone.

(2) Plaintiff has failed to show certain and immediate harm.

Next, Plaintiff “must demonstrate that it is likely to suffer irreparable harm
in the absence of an injunction.” Radiant Glob. Logistics, Inc. v. Furstenau, 368 F.
Supp. 3d 1112, 1134 (E.D. Mich. 2019). A “party moving for a preliminary
injunction must establish more than mere monetary injury.” Contech Casting, LLC
v. ZF Steering Sys., LLC, 931 F. Supp. 2d 809, 817 (E.D. Mich. 2013). “The
possibility that adequate compensatory or other corrective relief will be available at
a later date, in the ordinary course of litigation, weighs heavily against a claim of
irreparable harm.” Michigan Coalition of Radioactive Material Users, Inc. v.
Griepentrog, 945 F.2d 150, 154 (6th Cir. 1991).

“The ‘key word’ in determining the extent of an injury sufficient to

support the award of injunctive relief is ‘irreparable.’ Mere injuries,

however substantial, are not enough. Rather, ‘the harm alleged must
be both certain and immediate, rather than speculative or theoretical.’”

16
Case 2:19-cv-13167-BAF-APP ECF No. 23 filed 12/02/19 PagelD.600 Page 24 of 32

Radiant Glob., 368 F. Supp 3d at 1134 (citations omitted). Indeed, “[t]o constitute
irreparable harm, an injury must be certain, great, and actual.” Lucero v. Detroit
Public Schools, 160 F. Supp. 2d 767, 801 (E.D. Mich. 2001).

“In addition, and of critical importance, ‘the irreparable harm requirement
contemplates the inadequacy of alternate remedies available to the
plaintiff.” Contech Casting, 931 F. Supp. 2d at 817 (citation omitted).
““(T|rreparable harm will not be found where alternatives already available to the
plaintiff make an injunction unnecessary.’” /d. (citation omitted).

In its motion, Plaintiff claims 47 employees have left Plaintiff to join CRC
Insurance and speculates that additional employees will leave if an injunction is
not granted.'? Of these 47, 38 had left more than two weeks before Plaintiff filed
this motion. ECF #16-34, PgID 482-484. In fact, 46 of the 47 had already left
before Plaintiff filed its amended complaint on November 19. /d.; See ECF #12.
Yet, Plaintiff waited another week, until the eve of Thanksgiving on November 26,
to file this “emergency” motion for injunctive relief on the purported basis that

“Tu|nless stopped, the [purported] raids will continue.” ECF #16, PgID 351. As the

Court can see from the affidavit of Tracy Madigan (signed five days before the

 

'3 Although Plaintiff also suggests that it has suffered “irreparable harm” caused by
the employees who have already left, it does not seek to preclude their continued
employment with CRC Insurance and thus, any such harm is unrelated to the
requested preliminary injunction.”

17
Case 2:19-cv-13167-BAF-APP ECF No. 23 filed 12/02/19 PagelD.601 Page 25 of 32

motion was filed), only two employees have left Plaintiff to join CRC Insurance
since November 14, (i.e., 12 days before the motion). ECF #16-34, PgID 484.

First, the purported harm is neither certain nor immediate, especially when
one considers that Plaintiff filed this action nearly a month ago and amended on
November 19. Second, Plaintiff fails to explain how any losses associated with
migrating employees are “irreparable” and cannot be compensated through
monetary damages. Third, Alan Kaufman has admitted that such migrations are
commonplace in the industry — “you wake up one day and you have an individual
or team gone and we’ve taken people and it goes back and forth.” In other words,
Plaintiff admittedly has an alternate remedy through the acquisition of employees
from its competitors. Finally, while Plaintiff cites authority regarding confidential
information and customer relationships, it fails to provide any evidence that any
confidential information has even been disclosed - let alone used - or evidence of
lost customers.!4

C. The balance of harms favors denying this motion and issuance
will also effectively cause substantial harm to others.

 

'* Although Plaintiff also suggests that the identity of its employees are somehow
confidential, employee data can be found right on Plaintiff's website by office:
https://www.burnsandwilcox.com/office-listing/, One need only click on an office
and then “meet the team” to see a list of employees, their positions, their email
addresses, and their telephone numbers — including that of Ms. Walker. See e.g.,
Printout of Arlington, Texas office, Ex. 9.

18
Case 2:19-cv-13167-BAF-APP ECF No. 23 filed 12/02/19 PagelD.602 Page 26 of 32

“In considering this factor, the Court must (1) balance the harm Plaintiff
would suffer if its request for a preliminary injunction were denied against the
harm Defendant would suffer if an injunction were to issue, and (2) assess the
impact the preliminary injunction might have on relevant third parties.” CLT
Logistics v. River W. Brands, 777 F. Supp. 2d 1052, 1073 (E.D. Mich. 2011).

As previously discussed, Plaintiff has failed to articulate any harm that it
will suffer other than possible migration of additional employees to CRC Insurance
— which Mr. Kaufman claims is common in the industry as his firm has also
admittedly “taken people” from competitors. On the other hand, Defendants will
suffer irreparable harm to their reputations by having a baseless injunction entered
against them despite the complete absence of any evidence of wrongdoing by any
of them. (Indeed, Mr. Kaufman is already publicly commenting on Plaintiff's
filings). Third, the injunction will cause harm to others by effectively chilling
employees from pursuing a livelihood in the vocation they choose, including the
right to migrate from one job to another (which Plaintiff hopes to accomplish).!°

D. ‘The public interest will not be served by issuing an injunction.

First, Michigan public policy “protect[s] and encourage[s] the right of the

individual to pursue his livelihood in the vocation he chooses, including the right

 

*s Indeed, over a month ago, Plaintiff circulated a copy of its original complaint to
all of its “2000 associates,” making it clear that if they dare to leave, they too will
be sued.

19
Case 2:19-cv-13167-BAF-APP ECF No. 23 filed 12/02/19 PagelD.603 Page 27 of 32

to migrate from one job to another.” Hayes-Albion, 421 Mich at 188. Therefore,
Plaintiff's attempt to undermine this right — absent any contract that restricts the
migration of employees — does not serve the public interest.

Second, the preamble to the civility principles adopted in the Eastern District
of Michigan recognize: “Conduct that may be characterized as uncivil, abrasive,
abusive, hostile or obstructive impedes the fundamental goal of resolving disputes
rationally, peacefully and efficiently. Such conduct tends to delay, and often deny,
justice.” Consequently, attorneys practicing in the district agree, among other
things, that: “We will not time the filing or service of motions or pleadings in any
way that unfairly limits another party’s opportunity to respond.” Civility Principle
Among Attorneys No. 12. In short, filing an action on October 28 and then filing
an “emergency” motion on the eve of Thanksgiving (November 26) conflicts not
only with these principles but further undermines the public’s view of attorneys.

II. Plaintiff's proposed order — and request for relief — have virtually no
relationship to the claims asserted and purported irreparable harm.

While self-evident, a plaintiff must demonstrate that it is “likely to prevail
on the merits of the relief [it] is seeking in the motion.” Malloy v. Watchtower

Bible & Tract Soc’y, 2017 WL 3542498, at *2 (E.D. Mich Aug. 17, 2017).!°

 

'6 All unpublished cases have been appended at Ex. 10.
20
Case 2:19-cv-13167-BAF-APP ECF No. 23 filed 12/02/19 PagelD.604 Page 28 of 32

Although the focus of Plaintiff's motion is the migration of employees away
from the company, it then surreptitiously presents this Court with a proposed order
— and proposed remedy — that is entirely unrelated to the substance of the motion.

For example, the second paragraph of the proposed order proposes to enjoin
Mr. Carson from using Plaintiffs trade secrets and confidential information when
it has offered no evidence that the above has occurred or even been threatened.
Further, it also attempts to preclude him from using agent lists that are available on
its own website. (See Ex. 9).

Further, the third paragraph of the proposed order proposes to enjoin the
other 25 individuals from using Plaintiff's trade secrets and confidential
information and soliciting Plaintiff's customers despite failing to present evidence
that any such conduct has occurred or is even threatened.

The fourth paragraph then proposes to enjoin CRC Insurance from “aiding
and abetting” any of the above activities — even though there is no claim for aiding
and abetting a breach of contract — since no such claim exists under Michigan law.

The fifth paragraph purports to mandatorily require only Defendants to
preserve evidence even though there isn’t even a hint of spoliation. Notably,
Plaintiff excludes itself from this requirement.

The sixth paragraph proposes that all individual Defendants turn over their

cellular telephones to Plaintiff's purported forensic expert for examination for 5

21
Case 2:19-cv-13167-BAF-APP ECF No. 23 filed 12/02/19 PagelD.605 Page 29 of 32

business days without restriction. As the U.S. Supreme Court has recognized,
today many of the “more than 90% of American adults who own cell phones keep
on their person a digital record of nearly every aspect of their lives.” Riley v.

California, US. _; 134 S. Ct. 2473, 2490 (2014).'” Plaintiff does not even

 

'’ The Supreme Court observed that

The storage capacity of cell phones has several interrelated
consequences for privacy. First, a cell phone collects in one place
many distinct types of information—an address, a note, a prescription,
a bank statement, a video—that reveal much more in combination
than any isolated record. Second, a cell phone’s capacity allows even
just one type of information to convey far more than previously
possible. The sum of an individual’s private life can be reconstructed
through a thousand photographs labeled with dates, locations, and
descriptions. . . . Third, the data on a phone can date back to the
purchase of the phone, or even earlier. A person might carry in his
pocket a slip of paper reminding him to call Mr. Jones; he would not
carry a record of all his communications with Mr. Jones for the past
several months, as would routinely be kept on a phone.

Finally, there is an element of pervasiveness that characterizes
cell phones but not physical records. Prior to the digital age, people
did not typically carry a cache of sensitive personal information with
them as they went about their day. Now it is the person who is not
carrying a cell phone, with all that it contains, who is the exception.
According to one poll, nearly three-quarters of smart phone users
report being within five feet of their phones most of the time, with
12% admitting that they even use their phones in the shower. A
decade ago police officers searching an arrestee might have
occasionally stumbled across a highly personal item such as a diary.
But those discoveries were likely to be few and far between. Today,
by contrast, it is no exaggeration to say that many of the more than
90% of American adults who own a cell phone keep on their person a
digital record of nearly every aspect of their lives—from the mundane
to the intimate. Allowing [someone] to scrutinize such records on a

22
Case 2:19-cv-13167-BAF-APP ECF No. 23 filed 12/02/19 PagelD.606 Page 30 of 32

bother to cite authority that would allow for such an unlawful seizure of
Defendants’ personal property so that it may rummage through “nearly every
aspect of their lives — from the mundane to the intimate.” See id.

The last paragraph proposes the immediate commencement of discovery —
including document requests and depositions. Discontent with filing this motion on
the eve of Thanksgiving, Plaintiff and their counsel appear motivated to repeat this
conduct during the upcoming December holidays.!®

As stated at the outset, there is no factual or legal support for the outrageous
relief sought by Plaintiff and its attorneys — after this matter had been pending for
nearly a month.

CONCLUSION

Defendants and their counsel sincerely hope that the Court was able to enjoy
the past holiday weekend with family and friends. Given this matter was pending
for nearly a month at the time this motion was filed, there was no reason for an
“emergency filing” on Thanksgiving eve primarily intended to interrupt the

holiday for Defendants and their counsel — and by extension their families.

 

routine basis is quite different from allowing them to search a
personal item or two in the occasional case.

Id. at 2489-2490 (citations omitted).

‘*s And if discovery were to commence outside of the normal course, the first
discovery permitted should be a Rule 30(b)(6) deposition of the Plaintiff, to
ascertain if it had or has amy actual evidence to support this abusive action.

23
Case 2:19-cv-13167-BAF-APP ECF No. 23 filed 12/02/19 PagelD.607 Page 31 of 32

However, the one illuminating take away from this motion is that the Court can

quickly discern the fact that this matter is nothing but the manifestation of a grudge

against Mr. Carson and anyone else who chooses to leave Plaintiff to work

elsewhere.

Dated: December 2, 2019

Respectfully submitted,

/s/ Keefe A. Brooks

BROOKS WILKINS SHARKEY & TURCO PLLC
401 S. Old Woodward, Suite 400
Birmingham, Michigan 48009

(248) 971-1800

Attorney for Defendant CRC Insurance Only
brooks@bwst-law.com _

P31680

 

/s/ Martin C. Brook

Ogletree, Deakins, Nash, Smoak & Stewart, PLLC
34977 Woodward, Suite 300

Birmingham, Michigan 48009

(248) 723-6128

Co-Counsel for Defendant CRC Insurance Only
martin.brook@ogletree.com

P55946

 

24
Case 2:19-cv-13167-BAF-APP ECF No. 23 filed 12/02/19 PagelD.608 Page 32 of 32

CERTIFICATE OF SERVICE

I hereby certify that on December 2, 2019, I electronically filed the
foregoing document with the Clerk of the Court using the ECF system, which will
send notification of the filing to all counsel of record.

/s/ Keefe A. Brooks

BROOKS WILKINS SHARKEY & TURCO PLLC
401 S. Old Woodward Avenue, Suite 400
Birmingham, Michigan 48009
248.971.1800

Co-Counsel for Defendant CRC Insurance
Services, Inc.

brooks@bwst-law.com

P31680

LOCAL RULE CERTIFICATION

I certify that this document complies with Local Rule 5.1(a), including:
double-spaced (except for quoted materials and footnotes); at least one-inch
margins on the top, sides, and bottom; consecutive page numbering; and type size
of all text and footnotes that is no smaller than 10-1/2 characters per inch (for non-
proportional fonts) or 14 point (for proportional fonts). I also certify that it is the
appropriate length. Local Rule 7.1(d)(3).'°

s/ Keefe A. Brooks

BROOKS WILKINS SHARKEY & TURCO PLLC
401 S. Old Woodward Avenue, Suite 400
Birmingham, Michigan 48009
248.971.1800

Co-Counsel for Defendant CRC Insurance
Services, Inc.

brooks@bwst-law.com

P31680

 

'? Incidentally, it is worth noting that Plaintiffs filing fails to comply with this and
other local rules in multiple respects.

25
